NEWS RELEASE SEMTECH ANNOUNCES FISCAL YEAR 2 · Q2 ORDERS HIGHEST IN SEMTECH HISTORY · REVENUE UP 10.7% OVER PREVIOUS QUARTER · 18% SEQUENTIAL INCREASE IN GAAP EPS 1:30 p.m. PT Tuesday, August 28, 2007 CAMARILLO, CALIFORNIA, August 28, 2007 - SEMTECH CORPORATION (NASDAQ: SMTC), a leading producer of high performance analog and mixed-signal semiconductors, today reported unaudited financial results for its second quarter of fiscal year 2008 that ended July 29, 2007. Net sales for the second quarter of fiscal year 2008 were $67 million, up 3.3 percent from the second quarter of fiscal year 2007 and up 10.7 percent when compared to the first quarter of fiscal year 2008. Net income for the second quarter of fiscal year 2008, computed in accordance with U.S. generally accepted accounting principles (GAAP), was $9.0 million or 13 cents per diluted share.GAAP net income was $8.4 million or 11 cents per diluted share in the second quarter of fiscal year 2007 and was $7.9 million or 11 cents per diluted share in the first quarter of fiscal year 2008.Gross profit margin for the second quarter of fiscal year 2008 was 55.2 percent compared to 54.5 percent in the second quarter of fiscal year 2007 and 54.9 percent in the first quarter of fiscal year 2008. Non-GAAP net income for the second quarter of fiscal year 2008 was $12.5 million or 18 cents per diluted share.Non-GAAP net income was $11.8 million or 16 cents per diluted share in the second quarter of fiscal year 2007and was $10.6 million or 14 cents per diluted share in the first quarter of fiscal year 2008.Non-GAAP gross profit margin for the second quarter of fiscal year 2008 was 55.4 percent.Non-GAAP gross profit margin for the second quarter of fiscal year 2007 was 55.0 percent and 55.4 percent in the first quarter of fiscal year 2008.Non-GAAP results exclude the impact of stock based compensation, the amortization of acquisition-related intangibles, expenses associated with Semtech’s ongoing litigation against an insurer, the gain on sale of an unused parcel of land, and expenses related to the Company’s now completed investigation into its historical stock option practices, now completed restatement of past financial statements to correct errors in stock option accounting and ongoing stock option related matters including an inquiry by the SEC, a federal grand jury subpoena, and previously announced derivative litigation. 1 New orders exceeded shipments, resulting in a book-to-bill ratio above one. Demand was strongest in the areas of computing, industrial and handheld equipment. Operating expenses for the second quarter of fiscal year 2008 included approximately $0.9 million related to the SEC inquiry, the grand jury subpoena, the previously announced derivative litigation, and other matters related to historical stock option practices.In the first quarter of fiscal year 2008these expenses were $2.1 million. Semtech had $234 million of cash, cash equivalents and marketable securities as of July 29, 2007, which was down from $364 million at the end of the first quarter of fiscal year 2008, due primarily to the $150 million accelerated stock buy-back announced in the first quarter of fiscal year 2008. Mohan Maheswaran, Semtech’s President and Chief Executive Officer, commented, “Semtech had a good second quarter performance driven by strength in several areas of our business.Of particular note were the very strong orders and the strong sequential revenue and EPS growth.In addition, our Power Management business continues its return with another strong quarter. ” The results announced today are preliminary, as they are subject to customary quarterly independent auditor review procedures.As such, these results are subject to revision until the Company files its Quarterly report on Form 10-Q for the second quarter of fiscal year 2008. 2 Third Quarter Outlook Semtech estimates net sales for the third quarter which ends October 28, 2007 will increasefourteen tosixteen percent compared to the second quarter.Non-GAAP earnings for the third quarter are expected to be 21 to 22 cents per diluted share.Non-GAAP earnings for the third quarter are prior to stock-based compensation expense, amortization of intangibles and certain legal expenses.GAAP earnings for the third quarter of fiscal year 2008 are expected to be 15 to 16 cents per diluted share. About Non-GAAP Financial Measures To supplement the Company's consolidated financial statements prepared in accordance with GAAP, this release includes a non-GAAP presentation of gross margin, net income and earnings per diluted share.All of these non-GAAP measures exclude stock-based compensation, acquisition related amortization of intangibles, and other items detailed above. These non-GAAP measures are provided to enhance the user's overall understanding of the Company's comparable financial performance between periods. In addition, the Company's management generally excludes such items in managing and evaluating the performance of the business. A further discussion of these non-GAAP financial measures can be found above, andreconciliations of GAAP results for the second quarter of fiscal year 2008 and 2007, respectively and the first quarter of fiscal 2008, appear with the financial statements later in this release.These additional financial measures should not be considered substitutes for any measures derived in accordance with GAAP and may be inconsistent with similar measures presented by other companies. 3 About Semtech Semtech Corporation is a leading supplier of analog and mixed-signal semiconductors used in a wide range of computer, industrial and communication applications.
